By JUDGE ALFRED D. SWERSKY
The matter is before the Court on the demurrers of the Defendants to Count II of the Motion for Judgment. This count alleges the existence of an implied warranty of safety for the Sky Bryce Airport and the breach of that warranty by the Defendants in that the airport is alleged to be "unreasonably dangerous for public use.” For reasons stated in this opinion, the demurrers must be sustained.
Plaintiff relies heavily, as authority for her proposition that such an implied warranty exists in Virginia law, on Obenshain v. Halliday, 504 F. Supp. 946 (E.D. Va. 1980). This case is neither controlling nor persuasive to this Court on the issue of existence of the alleged implied warranty. The court in Obenshain assumed without comment and without the recitation of any authority that Virginia law recognizes such an implied warranty.
While it is true that the law of implied warranty in Virginia is not limited to cases involving the sale of goods, see, e.g., Mann v. Clowser, 190 Va. 887, 59 S.E.2d 78 (1950), no case cited by plaintiff nor found by the court could justify the extension of the warranty doctrine to the safety of an airport as alleged in Count II of the Motion for Judgment.
In view of the Supreme Court of Virginia*s expressed reluctance to extend the warranty doctrine by court action rather than legislative action as expressed in Bruce *206Farms, Inc. v. Coupe, 219 Va. 287, 247 S.E.2d 400 (1978), this Court will not so extend this doctrine. The Court therefore concludes that no implied warranty of safety exists under Virginia law and the demurrers to Count n of the Motion for Judgment should be sustained.